Case 2:18-cv-00311-JES-MRM Document 147 Filed 02/26/21 Page 1 of 2 PageID 1193



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 SANDRA K. DRESSLER,

            Plaintiff,

 v.                                 Case No:   2:18-cv-311-JES-MRM

 U.S.      DEPARTMENT        OF
 EDUCATION, BETSY DEVOS, in
 her official capacity as
 Secretary    of    the    U.S.
 Department    of   Education,
 FLORIDA     DEPARTMENT      OF
 EDUCATION,             NAVIENT
 CORPORATION,           NAVIENT
 SOLUTIONS, INC., EDUCATION
 CREDIT             MANAGEMENT
 CORPORATION, PIONEER CREDIT
 RECOVERY,    INC.,     EQUIFAX
 INC., EQUIFAX INFORMATION
 SERVICES, LLC, DOES 1-10,
 and NAVIENT SOLUTIONS, LLC,

            Defendants.


                                    ORDER

       This matter comes before the Court on plaintiff's Notice of

 Dismissal of Parties (Doc. #144) and Response to Order to Show

 Cause (Doc. #145) filed on February 25, 2021, in response to the

 Court’s Order to Show Cause (Doc. #142).             The Court directed

 plaintiff to file a stipulation for dismissal of settled claims,

 to show cause or cure service on the two federal government

 defendants, and for the remaining parties to file a FCRA Fast-

 Track Case Management Report.       (Doc. #142.)
Case 2:18-cv-00311-JES-MRM Document 147 Filed 02/26/21 Page 2 of 2 PageID 1194



       Plaintiff seeks dismissal of Does 1-10.           These defendants

 will be dismissed.       Plaintiff responds that a Case Management

 Report was filed in June 2020, and so the case can proceed.

 Unfortunately, the form was filed before the implementation of the

 revised Local Rules (effective February 1, 2021), and before

 issuance of the FCRA Fast-Track Scheduling Order requiring an

 expedited process.     The case has only now reached the point where

 discovery will commence, but after the form is filed and a Case

 Management and Scheduling Order is issued.

       Accordingly, it is hereby

       ORDERED:

       1. Pursuant to the Notice of Dismissal of Parties (Doc. #144),

          defendants Does 1-10 are dismissed without prejudice.          The

          Clerk shall terminate these defendants as parties.

       2. The parties must file the FCRA Fast-Track Case Management

          Report as directed.

       DONE and ORDERED at Fort Myers, Florida, this            26th     day

 of February, 2021.




 Copies:
 Plaintiff
 Counsel of Record




                                    - 2 -
